Citation Nr: 1827741	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-24 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, Minnesota


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred for emergency medical services provided at a non-VA medical facility from December 27, 2010 through December 31, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1952 to November 1956.

This matter originally came before the Board of Veterans Appeals (Board) on appeal from a November 2011 administrative decision by the VA Medical Center in St. Cloud, Minnesota. 

The Veteran was afforded a videoconference hearing before a Veterans Law Judge (VLJ) in May 2013. The hearing transcript is of record. Following the hearing, it was determined that the Veteran's private attorney representative was not accredited before VA. In September 2013, he was informed as such and given an opportunity to have another hearing. In October 2013, he responded by stating that he did not want a new hearing. 

In December 2013, the Board denied the Veteran's claim. The Veteran appealed the decision. In an April 2016 decision, the Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's December 2013 decision.

In August 2017, the Veteran was notified that the VLJ who conducted the May 2013 Board hearing was no longer employed by the Board and that he had the opportunity to request another hearing.  In September 2017, the Veteran declined such a hearing.

In March 2018, the Board denied the Veteran's claim. Then, in April 2018 the Board vacated its prior order upon notification that additional evidence had been sent to the Veterans Health Administration and not associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In September 2011, the Veteran was afforded a VA medical opinion in order to determine if his condition was emergent at the time of his treatment. However, the examiner stated that the documentation was insufficient for a determination. The Veteran should be afforded a new VA medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Provide the Veteran's claims file to a qualified VA examiner. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not that:

a. A prudent layperson would have reasonably attempted to use the VA facility before seeking unauthorized private medical care;

b. A prudent layperson would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health; and 

c. When the Veteran was admitted to the hospital on December 27, 2010, was he physically incapacitated or unable to communicate? 

The entire claims file, to include all electronic files, must be reviewed by the examiner. All appropriate tests and studies should be accomplished. All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

2. After reviewing the claims file to confirm that all of the above steps have been taken, readjudicate the claim on appeal. If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).




